Citation Nr: 0505965	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral spine 
disc disease and if so, whether the veteran's claim may be 
granted.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to an initial rating in excess of 20 percent 
for gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1973 to December 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an August 2003 written statement, the veteran's 
representative apparently seeks to raise the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for hepatitis C, on the basis that this disability must 
have arisen out of surgeries performed at Department of 
Veterans Affairs (VA) medical facilities since 1996.  This 
issue is referred to the regional office (RO) for appropriate 
consideration.  


FINDINGS OF FACT

1.  The June 1988 rating decision that denied an application 
to reopen a claim for service connection for a low back 
disorder as directly related to service is final.  

2.  The evidence submitted since the June 1988 rating 
decision pertinent to the claim for service connection for a 
low back disorder does not link any current back disorder to 
service.  

3.  Lumbosacral spine disc disease is not related to service 
or service-connected disability.

4.  Hepatitis C has not been related to service.

5.  There is no current left shoulder disorder that has been 
related to service.

6.  The veteran's gastric ulcer is manifested by symptoms 
that approximate moderate but not moderately severe or severe 
gastric ulcer.  


CONCLUSIONS OF LAW

1.  The June 1988 rating decision that denied an application 
to reopen a claim for service connection for a low back 
disorder as directly related to service is final.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004); 38 C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1987).

2.  New and material evidence has not been submitted since 
the June 1988 rating decision with respect to the claim for 
service connection for a low back disorder as directly 
related to service, and the claim remains final.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004); 
38 C.F.R. § 3.156 (2001).

3.   Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.   A left shoulder disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  The criteria for an initial rating in excess of 20 
percent for service-connected gastric ulcer have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the appellant has been 
notified on numerous occasions of the need to provide 
evidence linking currently demonstrated disability of the 
left shoulder, hepatitis C, and a low back disorder to 
service and evidence indicating increased severity with 
respect to his service-connected gastric ulcer.  

First, following the veteran's filing of an application to 
reopen his claim for service connection for a back disorder 
and a new claim for service connection for hepatitis C in 
November 2000, a May 2001 letter from the RO advised the 
veteran of the evidence necessary to substantiate his claim 
for service connection for hepatitis C, the evidence that he 
was expected to provide, and the evidence that VA would 
obtain based on information provided by the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A January 
2002 letter also advised the veteran that he must submit 
medical evidence supporting his claims for service connection 
for hepatitis C and a back condition.  In addition, following 
the veteran's reference to a shoulder disorder in a letter 
received in December 2001, an April 2002 rating decision 
denied a claim for service connection for a left shoulder 
disorder, noting that there had been no finding of a chronic 
disability related to active service.  The rating decision 
also denied service connection for hepatitis C on the basis 
that there was no medical evidence linking the veteran's 
hepatitis C to service, and did not reopen his claim for 
service connection for lumbosacral spine disc disease on the 
basis that while the record now contained evidence of 
lumbosacral spine disc disease, the medical evidence did not 
link his current disability to service.  

Thereafter, following the February 2003 Board decision's 
grant of service connection for gastric ulcer, a March 2003 
rating decision assigned a 20 percent rating for this 
disability, effective from October 10, 2000, and a March 2003 
statement of the case reiterated that the veteran had still 
not provided evidence of a current left shoulder disability 
or linked such disability, a low back disorder, or hepatitis 
C by way of medical evidence to active service.  Thus, the 
veteran's claim for service connection for lumbosacral spine 
disc disease was not reopened and the claims for service 
connection for hepatitis C and a left shoulder disorder 
remained denied.  

Correspondence from the RO in September 2003 referenced all 
of the veteran's claims on appeal, and again advised the 
veteran of the evidence necessary to substantiate each claim, 
the evidence that the veteran was expected to obtain, and the 
evidence that the RO would obtain on the veteran's behalf.  
Id.  

The Board also notes that following the RO's receipt of a 
September 2003 statement from the veteran in which the 
veteran indicated that he was now additionally claiming that 
he may have aggravated his old lumbosacral spine disease with 
his service-connected left knee, a November 2003 supplemental 
statement of the case advised the veteran that he had not 
provided medical evidence linking his low back disorder to 
service or service-connected disability, that there was still 
no evidence of a current left shoulder disorder linked to 
active service, and that there was still no evidence linking 
his hepatitis C to active service (the RO noted that records 
from M. Army Medical Center were of record and did not 
indicate that the veteran received a blood transfusion or 
contracted hepatitis C during service).

Although the May 2001 and September 2003 VCAA notice letters 
clearly came after the initial rating decision that denied 
the initial rating actions that denied the claims and the 
November 2000 application to reopen, and did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative have indicated any intention 
to provide any additional medical opinion or other medical 
evidence to support any of the veteran's claims on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Lumbosacral Spine 
Disc Disease

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, that amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date (November 2000), the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

The original claim was denied in December 1980 but was later 
denied again in June 1988 essentially on the same basis, 
namely that there was no evidence of a back disorder or 
evidence linking any such disability to service.  The veteran 
was provided with his appellate rights at the time of the 
June 1988 rating action and the Board finds that this was the 
last final denial of the veteran's claim for service 
connection for a low back disorder as directly related to 
active service.  Based on the grounds stated in the December 
1980 decision which was later affirmed in the rating decision 
of June 1988, the Board finds that new and material evidence 
would consist of evidence addressing whether the veteran has 
a low back disorder and/or whether such disability is related 
to the veteran's active service.  In this regard, additional 
evidence received since the last prior final denial in June 
1988, includes additional VA examination and treatment 
records which note an assessment of lumbar strain in April 
1999, an impression of lumbosacral spine disc disease at L5-
S1 in October 1999, and a January 2002 magnetic resonance 
imaging (MRI) impression of severe chronic degenerative disc 
disease at the L5 interspace.  The Board finds that this 
medical evidence is essentially repetitive.  Consequently, 
the Board concludes that the claim for service connection for 
a low back disorder as directly related to active service is 
not reopened.


II.  Entitlement to Service Connection for Hepatitis C and a 
Left Shoulder Disorder, as Directly Connected to Service and 
as Secondary to Service-Connected Disability

The Board initially notes that with respect to the claim for 
service connection for a left shoulder disorder, the primary 
problem is the lack of sufficient current evidence of 
disability or diagnosis.  While there is a notation of left 
shoulder pain in VA outpatient records from May 1999, pain 
alone is not a disability for VA benefits purposes.  A 
critical element in establishing service connection for any 
disability is the existence of current disability, and the 
medical evidence is clearly negative for any current evidence 
of findings or diagnoses of a left shoulder disorder.

With respect to the veteran's claims for service connection 
for hepatitis C and lumbosacral spine disc disease, while the 
evidence of record does reflect the existence of hepatitis C 
and lumbosacral spine disc disease, service medical records 
do not reflect complaints or treatment for these disorders or 
any symptoms that have been subsequently identified as early 
manifestations of either disorder.  In addition, as was noted 
earlier, the veteran has claimed in part that his hepatitis 
was related to transfusions he received during service during 
left knee surgery, but there is no confirmation of this in 
the records, and there is no indication that there are 
missing records.  Moreover, the first record of any post-
service treatment for back pain is a VA outpatient record 
dated in October 1980, and the first confirmation of 
hepatitis C was in February 1996, although a VA record from 
December 1999 reflects that the veteran still denied being at 
high risk for hepatitis C.  There is also no evidence that 
the veteran was exposed to Agent Orange or that his hepatitis 
C resulted from Agent Orange exposure.  The veteran, as a 
layperson, is also unable to link his hepatitis C to service, 
or his lumbosacral spine disc disease to an event in service, 
a period of one year following service, or to his service-
connected knee disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Therefore, while the Board does not doubt that the veteran is 
sincere in his belief that his hepatitis C and lumbosacral 
spine disc disease are related to events in service, based on 
the lack of contemporaneous evidence of complaints or 
treatment for such conditions or related symptomatology 
during service, the lack of relevant findings at the time of 
separation from service, and the lack of evidence of post-
service evaluation or treatment for a low back disorder until 
October 1980, and for hepatitis C until February 1996, the 
Board finds that the preponderance of the evidence is also 
against entitlement to service connection for hepatitis C and 
lumbosacral spine disc disease.  

While the Board has considered whether further development in 
the form of VA examination and opinion was warranted with 
respect to the veteran's claim for service connection for 
lumbosacral spine disc disease as secondary to service-
connected knee disability in view of a current diagnosis and 
the recent adjudication of this aspect of the claim in the 
November 2003 supplemental statement of the case, the Board 
does not find that 38 C.F.R. § 3.159(c)(4) (2004) mandates 
such development.  

More specifically, the Board finds that the information and 
evidence of record does not indicate that the claimed 
disability may be associated with the veteran's knee 
disability.  38 C.F.R. § 3.159(c)(4)(i)(C) (2004).  The Board 
also again notes that the record reflects that the veteran 
was very much aware of his obligation to come forward with 
evidence linking his back disability to service or service-
connected disability, and did not come forward with such 
evidence.  


III.  Entitlement to an Initial Rating in Excess of 20 
percent for Gastric Ulcer

Background

The history of this disability shows that service connection 
for gastric ulcer was originally established by the Board in 
February 2003, and that a March 2003 rating decision assigned 
a 20 percent rating, effective from October 2000 under 
38 C.F.R. § 4.114, Diagnostic Code 7304 (2004).  

VA treatment records for the period of January 2001 to 
January 2003 reflect that in July 2001, the veteran 
complained of abdominal pain since the previous morning that 
was like the pain he had before his surgery.  His weight was 
205 pounds and there was a diagnosis of pancreatitis.  His 
discharge diagnosis included possible acute pancreatitis, 
asthma, and status post perforated gastric ulcer disease.  At 
the end of July 2001, the diagnosis included pancreatitis and 
alcoholism.  In October 2002, the veteran stated that he had 
ulcers and sometimes drank to stop his stomach from hurting.  
His weight at this time was 219 pounds.

VA general medical examination in January 2003 revealed that 
the veteran indicated that in 2000, he had a perforated 
gastric ulcer that required surgical repair at a VA hospital.  
Symptoms at the time of perforation included cramping 
abdominal pain, dizziness, and rectal bleeding.  Since his 
abdominal surgery, the veteran stated that he continued to 
suffer from burning abdominal pain, and currently, 
experienced such pain on a daily basis with average intensity 
of pain at 8 out of 10.  The average duration of the pain was 
30 minutes.  The veteran reported this pain syndrome occurred 
three to four times a day.  He also reported associated 
symptoms of increased flatulence with involuntary stool 
leakage from his rectum.  During flare-ups of stomach pain, 
the veteran would usually sit on the toilet until the pain 
subsided.  Precipitating factors for flare-ups were drinking 
orange juice or any type of acidic juices.  

Physical examination revealed that the veteran weighed 219 
pounds and that his abdomen was soft, but positive for mild 
tenderness with palpation of the epigastric and left lower 
quadrant area.  The veteran had a well-healed surgical scar 
in the midabdominal area and right lower quadrant.  The 
diagnosis was history of perforated gastric ulcer, status 
post surgical repair, condition chronically symptomatic.  It 
was the opinion of the examiner that long-term use of anti-
inflammatory medication could cause increased risk of 
developing gastric ulcer with possible complications of 
perforation, and since the veteran was treated with such 
medication in 1999 and developed a perforated ulcer in 2000, 
the examiner opined that it was as likely as not that this 
medication therapy was related to his development of a 
perforated gastric ulcer.  

VA treatment records for the period of February to November 
2003 reflect that in April 2003, the veteran reported 
symptoms of dizziness.  In June 2003, the veteran's weight 
was noted to be 216 pounds.  In July 2003, the veteran denied 
any abdominal pain.  In September 2003, the veteran's weight 
was noted to be 220 pounds.

Under 38 C.F.R. § 4.114, Diagnostic Code 7304 (2004), 
moderately severe gastric ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year, 
warrants a 40 percent evaluation.  A 60 percent disability 
evaluation is provided for severe gastric ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).

While the applicable rating criteria was amended in May 2001, 
the Board's review of those amendments does not reflect any 
changes with respect to Diagnostic Code 7304.  In addition, 
while the Board notes that the amendments did include 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss, the Board finds that there is a lack of 
weight loss demonstrated over the relevant time period and 
that in any event, any weight loss shown since November 2000 
does not justify an increased evaluation for the veteran's 
gastric ulcer under either definition.

With respect to the criteria found in Diagnostic Code 7304, 
the Board finds that a rating in excess of 20 percent is not 
warranted.  First, a 40 percent evaluation under 38 C.F.R. § 
4.114, Diagnostic Code 7304 requires impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year, and while there is evidence 
of low red blood counts between September 1989 to December 
2000, the most recent results from February 2001 were not low 
and there are otherwise no findings or other evidence of 
anemia, there is no record of significant health-impairing 
types of weight loss around or after October 2000, and there 
is no record of incapacitating episodes averaging 10 days or 
more in duration.  The evidence in this regard is also 
clearly against a 60 percent evaluation as it does not 
demonstrate pain and periodic gastrointestinal symptoms with 
anemia and weight loss that is productive of a definite 
impairment of the health of the veteran.  

The Board has also considered rating the veteran under other 
relevant codes for the period around and after October 2000.  
However, as there is no evidence of adhesion of the 
peritoneum, gastritis, or operative complications, 38 C.F.R. 
§ 4.114, Diagnostic Codes 7301, 7307, 7309, 7310, and 7348 
are not applicable.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for lumbosacral spine disc 
disease is  not reopened.

The claim for service connection for hepatitis C is denied.

The claim for service connection for a left shoulder disorder 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
gastric ulcer is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


